As filed with the Securities and Exchange Commission on February 26, 2010 1933 Act File No. 02-42722 1940 Act File No. 811-02258 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 75 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 52 x EATON VANCE SERIES TRUST II (Exact Name of Registrant as Specified in Charter) Two International Place, Boston, Massachusetts 02110 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) MAUREEN A. GEMMA Two International Place, Boston, Massachusetts 02110 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (a)(1) x on March 1, 2010 pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Boston Income Portfolio has also executed this Registration Statement. Eaton Vance Income Fund of Boston Class A Shares - EVIBX Class B Shares - EBIBX Class C Shares - ECIBX Class I Shares - EIBIX Class R Shares - ERIBX A diversified mutual fund seeking high current income Prospectus Dated March 1, 2010 ^ The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Information in this ^ Prospectus Page Page Fund Summary 2 Investment Objectives & Principal Policies and Risks 7 Investment Objectives 2 Management and Organization ^ 10 Fees and Expenses of the Fund ^ 2 Valuing Shares ^ 11 Portfolio Turnover ^ 2 Purchasing Shares ^ 11 Principal Investment Strategies 3 Sales Charges 14 Principal Risks 3 Redeeming Shares 16 Performance 5 Shareholder Account Features 17 Management 5 Additional Tax Information ^ 19 Purchase and Sale of Fund Shares ^ 5 Financial Highlights 20 Tax Information 6 Payments to Broker-Dealers and Other Financial Intermediaries 6 This ^ Prospectus contains important information about the Fund and the services available to shareholders. Please save it for reference. Fund Summary Eaton Vance Income Fund of Boston Investment Objectives ^ The Funds primary investment objective is to provide as much current income as possible. The Fund also seeks reasonable preservation of capital to the extent attainable from its investments in high yield, high risk corporate bonds, and growth of income and capital, as secondary objectives. Effective May 1, 2010, the Funds primary objective will be to provide a high level of current income. The Fund currently invests its assets in Boston Income Portfolio, a separate registered investment company with the same objectives and policies as the Fund. Fees and Expenses of the Fund ^ This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may quality for a reduced sales charge if you invest, or agree to invest over a 13-month period, at least $50,000 in Eaton Vance Funds. More information about these and other discounts is available from your financial intermediary and in Sales Charges beginning on page 14 of the Funds Prospectus and page ^ 24 of the Funds Statement of Additional ^ Information. ^ Shareholder Fees (fees paid directly from your investment) Class A Class B Class C Class I Class R Maximum Sales Charge (Load) (as a percentage of offering price) 4.75% None None None None Maximum Deferred Sales Charge (Load)(as a percentage of the lower of net asset value at time of purchase or redemption) None 5.00% 1.00% None None Redemption Fee (as a percentage of amount redeemed or exchanged) 1.00% None None 1.00% 1.00% Annual Fund Operating Expenses (expenses you pay each year as a percentage of the value of your investment) Class A Class B Class C Class I Class R Management Fees 0.62% 0.62% 0.62% 0.62% 0.62% Distribution and Service (12b-1) Fees 0.25% 1.00% 1.00% ^ n/a 0.50% Other Expenses 0.
